internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-100171-00 date date index number number release date distributing corp y a b business x we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process distributing is owned equally by siblings a and b distributing acquired_business x its only business in when it merged with corp y also owned equally by a and b the merger a and b represent that the merger qualified as a reorganization under sec_368 of the internal_revenue_code in which no gain_or_loss was recognized distributing has no assets other than those associated with business x financial documentation has been submitted which indicates that business x has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years because of disputes between a and b regarding the operation and direction of distributing it is proposed that business x be divided as follows i distributing will contribute approximately one-half of the business x assets to newly formed wholly owned controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities ii distributing will contribute the remaining business x assets to newly formed wholly owned controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities together with the contribution in step i the contributions plr-100171-00 iii distributing will distribute the controlled stock to a in exchange for a’s distributing stock and the controlled stock to b in exchange for b’s distributing stock together the distributions distributing then will liquidate the taxpayers have made the following representations concerning the proposed transaction a the fair_market_value of the controlled stock received by a and the controlled stock received by b will in each case approximately equal the fair_market_value of the distributing stock surrendered in exchange therefor b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing represents its present operations and with regard to these operations there have been no substantial changes since the date of the last financial statements submitted d distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business x conducted by distributing before the transaction e the distributions will be carried out to resolve disputes between a and b regarding the operation and direction of distributing the distributions are motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by a or b to sell exchange transfer by gift or otherwise dispose_of any stock in controlled or controlled after the proposed transaction g there is no plan or intention by either controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to each of controlled and controlled by distributing in the contributions will as to each of basis and value equal or exceed the liabilities assumed as determined under sec_357 by the recipient corporation plr-100171-00 j the liabilities assumed as determined under sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between or among distributing controlled and controlled at the time of or after the distributions l payments made in any continuing transactions between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the proposed transaction are investment companies as defined in sec_368 and iv n distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by controlled or controlled to make an s_corporation_election under sec_1362 o neither distribution is part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction each contribution and distribution will be a reorganization under sec_368 distributing controlled and controlled each will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_361 and sec_357 no gain_or_loss will be recognized by controlled or controlled on the contributions sec_1032 the basis of each asset received by controlled or controlled in the contributions will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled or controlled in the contributions will include the period during which distributing held that asset sec_1223 plr-100171-00 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a or b on his receipt of controlled or controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock in the hands of a and the controlled stock in the hands of b will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by a and the controlled stock received by b will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 as provided in sec_312 proper allocation of earnings_and_profits between controlled and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings in particular no opinion is expressed on the question of whether the merger qualified as a reorganization under sec_368 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
